

EXHIBIT 10.2(b)


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2009


PEOPLES BANCORP INC.
INCENTIVE AWARD PLAN


Objectives
1.  
Reward employees for enhancing shareholder value.

2.  
Contribute toward a compensation program that serves to retain, recruit, and
develop talented financial services personnel and management.

 
Participation
1.  
The Compensation Committee approves the participation of executive officers in
the Incentive Plan. Executive officers identify other officers and employees who
serve Peoples in a support role for inclusion in the Incentive Plan.

2.  
Participants must be employed as of the payout date in respect of a measurement
period to receive payment for such measurement period.

3.  
Participants must be employed before July 1 of Peoples’ fiscal year to be
eligible for payment for the related measurement period.

4.  
The Compensation Committee retains the right to exercise discretion in the
awarding of actual payments under the Incentive Plan.



Plan Design, Performance Measures, and Payouts
1.  
The Incentive Plan is designed to recognize and reward performance against
established financial and non-financial targets.

a.  
Corporate goals and individual goals are established on an annual basis.

i.  
Corporate goals are established for the measurement period and a three-year
period that includes the measurement period by the Board of Directors at their
discretion.

ii.  
It is contemplated the corporate goals will be comprised of a variety of
metrics, including those related to Peoples’ financial performance, capital
adequacy and credit quality.

iii.  
Individual goals for the executive officers will be approved by the Compensation
Committee on an annual basis.

b.  
An absolute minimum level of corporate performance in respect of one or more of
the financial goals is established on an annual basis by the Board of
Directors.  This is the minimum level of corporate performance that must be
achieved before any incentive payout which may otherwise be earned in respect of
the level of achievement for any other corporate or individual goal can be
made.  If Peoples fails to meet the designated absolute minimum level of
corporate performance, no participant will be eligible for any incentive
payout.  However, the Compensation Committee retains the right to make incentive
payouts based on achievement of the established corporate and/or individual
goals, even if the absolute minimum level of corporate performance is not
attained.

2.  
Three levels of achievement are established for each goal: threshold, target and
maximum.

3.  
All potential payouts under the Incentive Plan will be awarded as a percentage
of the salary of the participant.

4.  
All awards under the Incentive Plan will be paid by March 15 of the year
following the measurement period, which is Peoples' fiscal year.

a.  
Executive officers and certain other officers will be eligible to receive a
potential payout in a blend of cash and stock.

b.  
Other participants will be eligible to receive a potential payout in cash only.

5.  
Fifty percent of the payout level attributable to attainment of the performance
goals will be awarded to an executive officer in the form of an annual cash
incentive.  The remaining 50% of the payout level achieved would be in the form
of equity-based long-term incentive compensation under the 2006 Equity Plan.

 
1

--------------------------------------------------------------------------------


 
a.  
The Compensation Committee is contemplating the use of time-vesting and
performance-vesting for any potential payout in the form of equity-based
long-term incentive compensation under the 2006 Equity Plan.

b.  
The Compensation Committee will also establish any multiple-year vesting or
performance periods which will be applicable to any potential payout in the form
of equity-based long-term incentive compensation under the 2006 Equity Plan.



2

--------------------------------------------------------------------------------



